DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          




NO. 12-03-00100-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



HARRY WEBSTER,§
	APPEAL FROM THE 
APPELLANT

V.§
	COUNTY COURT AT LAW NO. 3 OF

NGOZI OCHURU,
APPELLEE§
	TARRANT COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

	This cause was transferred to this court from the Second Court of Appeals in Fort Worth by
Order of the Supreme Court.  The parties hereto have filed an agreed joint motion to dismiss this
appeal.  That motion has been signed by the attorneys for the parties and represents that the parties'
agreement disposes of all issues presented for appeal.  Because the parties have met the requirements
of Tex. R. App. P. 42.1(a)(2), the motion is granted, and the appeal is dismissed.	

Opinion delivered April 23, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.






(PUBLISH)